Citation Nr: 1639580	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-37 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee instability, status postoperative arthroscopy with meniscectomy.

2.  Entitlement to an initial rating in excess of 10 percent for painful motion of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted entitlement to service connection for left knee residuals, status post arthroscopy with meniscectomy, with an initial 10 percent rating. 

The Veteran's claims were previously before the Board in 2012 and 2015.  In 2012, the Board remanded the claim for a VA examination.  In 2015, the Board denied entitlement to an increased rating for left knee instability based upon the Amputation Rule.  The Veteran appealed this decision to the Court, and a JMR was issued finding the May 2015 Board analysis to be inadequate regarding the Amputation Rule, and in the Board's analysis of whether increased and/or additional separate ratings were available for the Veteran's left knee.

 In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO. A transcript of that proceeding has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Based on a re-review of the evidence, the Board finds that remand is necessary to provide the Veteran with an additional VA examination.

A November 2012 VA examination, beginning on page 19 begins referring to a history and physical from July 2009.  That the information is from 2009 is confirmed by adding the Veteran's birth year and her age, as recorded.  Immediately following the indication that the information is from July 2009 are the records pertinent to the current claims-namely, the evidence regarding range of motion, flare-ups of symptoms, the Veteran's complaints and stability testing.  
Even assuming that the July 2009 notation is a typo, and the examination report is from an evaluation in 2012, the examination is now 4 years old.  The medical evidence of record is similarly old, and records from 2010 and earlier indicated the Veteran had deteriorating health.  As such, the Veteran should be afforded an additional VA examination on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records must be added to the claims file from 2012 to the present.

2.  Schedule the Veteran for a VA knee examination.  The examination must include range of motion findings, objective instability findings, and address her additional symptoms, including locking and crepitus.

In addition to providing the knee examination, the examiner should:

a) Specify if the Veteran has dislocated semilunar cartilage or symptomatic removal of semilunar cartilage (or both).

b) Address whether the Veteran's left leg instability/giving way is a symptom of her left lower extremity radiculopathy or her left knee disability or both.  

3.  Then, readjudicate the claims.  In the event that the claims are not resolved to the satisfaction of the Veteran, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

